DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office correspondence is in response to the application filed on 03/15/2021.
3.	 Claims 1 - 29 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,951,568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application (17/202,309) at least fully disclosed in patented applications (15/384,037 or Pat. No. US 10,951,568 B2) in the same field of endeavor for cloud deployment which includes, programmer input in a programming .
The only difference is that the instant claim limitations are broader in every aspect than the patented applications limitations. The patented application includes additional feature or steps in the limitation for example, the steps of “receiving, at the one or more computers, an electronic email message having the identifier included in the electronic email message, the identifier corresponding to invoking the executable electronic object on the electronic email message, wherein the identifier is included in a destination address of the electronic email message, a base email address of the destination address corresponds to invoking an executable object”, and “ in response to receiving the electronic email message having the identifier, invoking the executable electronic object according to the identifier by the one or more computers to process the electronic email message”.
Therefore, it would have been obvious to one having ordinary skill in the art to provide efficient and flexible generation of application programming interfaces (APIs) by
a programming language which includes built-in functions that facilitate deployment of objects to the cloud.

Instant Application
Patent No US 10,951,568 B2
Claim 1. A method, comprising:
 receiving, at one or more computers, programmer input in a programming language, the programmer input defining 







the programmer input including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages ; and to make the parameters available to a user-defined second function that is defined by the programmer input; 
evaluating at one of more computers , the programmer input, including generating the executable electronic object according to the programmer input

receiving, at one or more computers, programmer input in a programming language, the programmer input defining 
according to the programmer input; receiving, at the one or more computers, an electronic email message having the identifier included in the electronic email message, the identifier corresponding to invoking the executable electronic object on the electronic email message, wherein the identifier is included in a destination address of the electronic email message, a base email address of the destination address corresponds to invoking an executable object, and an extension to the base email address identifies the particular executable electronic object; 

receive programmer input in a programming language, the programmer input defining a behavior of an executable electronic object, the programmer input including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages and to make the parameters available to a user-defined second function that is defined by the programmer input; 


 receive programmer input in a programming language, the programmer input defining a behavior of an executable electronic object configured to (i) be invoked by electronic email messages having an identifier corresponding to the executable electronic object and (ii) process the electronic email messages having the identifier; generate the executable electronic object according to the programmer input; receive an 
 A system, comprising: one or more processors; and one or more memory devices coupled to the one or more processors, the one or more memory devices storing machine readable instructions that, when executed 



receive programmer input in a programming language, the programmer input defining a behavior of an executable electronic object, the programmer input including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages and to make the parameters available to a user- defined second function that is defined by the programmer input, evaluate the programmer input, including generating the executable electronic object according to the programmer input, and execute the executable electronic object in connection with one or more electronic messages, including: 





receive programmer input in a programming language, the programmer input defining a behavior of an executable electronic object configured to (i) be invoked by electronic email messages having an identifier corresponding to the executable electronic object and (ii) process the electronic email messages having the identifier, generate the executable electronic object according to the programmer input, receive an electronic email message having an identifier included in the electronic email message, the identifier corresponding to invoking the executable electronic object, wherein the identifier is included in a destination address of the electronic email message, a base email address of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gilchrist et al. (US Patent No: 6,105,056 ) in view of Harvey et al. (Patent No: US 6,497,583 B1).

Regarding claim 1. Gilchrist teaches a method, comprising: 
receiving, at one or more computers, programmer input in a programming language( Gilchrist col 17, lines 11-12 and col 27, lines 47 - 45, receive by the programmer input defining a behavior of an executable electronic object( Gilchrist col 12, lines 2-10 and col 17 lines 61 -64 input string in programming defined by behavior of object), 
the programmer input including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages (Gilchrist col 21, lines 18-24 and lines 22 - 29 processing of e-mail message having a e-mail address interpreted , identify parameters associated with electronic messages); and to make the parameters available to a user-defined second function that is defined by the programmer input (Gilchrist col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as parameters available to a user-defined second function that is defined by the programmer input).
evaluating at one of more computers (Gilchrist col 21, line 24 -26 , evaluated at the computer in Fig 8 ), the programmer input, including generating the executable electronic object according to the programmer input (Gilchrist col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as executable electronic object according to the programmer input).
Gilchrist does not teach executing at one of more computers, the executable electronic object in connection with one or more electronic messages, including:
 identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function,

However Harvey teaches executing at one of more computers (Harvey col 13, lines 10-15 user identify email with addresses to central controller module interpreted receiving at the computer shown in Fig 1), the executable electronic object in connection with one or more electronic messages ( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), including:
 identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1),
 and executing the user-defined second function with the plurality of parameters ( Harvey col 8, lines 4-10 , col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message with name, address, personal information, and other creator information, interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as executing the user-defined second function with the plurality of parameters shown in Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 


Regarding claim 2. Gilchrist and Harvey teach the method of claim 1, and Harvey further teaches wherein: the programming language defines keywords for the built-in first function, the keywords corresponding to respective parameters associated with electronic messages (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, as input corresponding to the user-defined second function includes a subset of the keywords interpreted as keywords corresponding to respective parameters associated with electronic messages); 
first programmer input corresponding to the user-defined second function includes a subset of the keywords (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information with keyword , and other creator information to central controller module interpreted as input corresponding to the user-defined second function includes a subset of the keywords); and
generating the executable electronic object comprises using the subset of the keywords to select a subset of the parameters to be made available to the user-defined second function (Harvey col 8, lines 2-8, col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message creator information with keyword , interpreted as identifier invoked through an application object obtained from the executable component 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 3. Gilchrist and Harvey teach the method of claim 2, and Harvey further teaches wherein the keywords defined for the built-in first function include first keywords corresponding to senders and recipients of electronic messages (Harvey col 8, lines 2-8, col 13 lines 7 - 15 , e-mail message creator information with keyword , interpreted as keywords corresponding to senders and recipients of electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 4, Gilchrist and Harvey teach the method of claim 2, and Harvey further teaches wherein the keywords defined for the built-in first function include first keywords corresponding to files attached to electronic messages (Harvey col 8, lines 2-8 and col 24 lines 36 - 39 41 e-mail message creator information with keyword , interpreted as first function include first keywords corresponding to files attached to electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 5. Gilchrist and Harvey teach the method of claim 2, and Harvey further teaches wherein the keywords defined for the built-in first function include first keywords corresponding to routing information for electronic messages(Harvey col 8, lines 2-8, col 13 lines 7 - 15 e-mail message creator information with keyword and address information for routing , interpreted as keywords corresponding to routing information for electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 


Regarding claim 6. Gilchrist and Harvey teach the method of claim 1, and Harvey further teaches comprising:
receiving, at the one or more computers, an indicator of an individual electronic message(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1);
wherein executing the executable electronic object includes:
invoking the executable object in connection with the individual electronic message, and identifying the plurality of parameters in the individual electronic message( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 


Regarding claim 7. Gilchrist and Harvey teach the method of claim 1, and Harvey further teaches comprising:
receiving, at the one or more computers, an indicator of a file that includes a plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted an indicator of a file that includes a plurality of electronic messages);
wherein executing the executable electronic object includes:
invoking the executable object in connection with the plurality of electronic messages(( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), and identifying the plurality of parameters in the plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1),.

Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 8. Gilchrist and Harvey teach the method of claim 1, and Gilchrist further teaches wherein: evaluating the programmer input further comprises generating, at the one or more computers, 
an identifier corresponding to the electronic object; the method further comprises receiving, at the one or more computers, a particular electronic message that includes the identifier (Gilchrist col 21, lines 18-24 and lines 22 - 29 processing of e-mail message having a e-mail address interpreted , identify parameters associated with electronic messages); 
and executing the executable electronic object comprises executing the executable electronic object in connection with receiving the particular electronic message and in response to determining the particular electronic message includes the identifier (Gilchrist col 17, lines 63 -66 Fig 13 col 21, lines 18-24 and lines 22 - 29 processing of e-mail message having a e-mail address which create a object in a creator list to create an instance of a Message object interpreted as electronic 

Regarding claim 9. Gilchrist and Harvey teach the method of claim 8, and Gilchrist further teaches comprising: using, at the one or more computers, the identifier to locate the executable electronic object in a memory system (Gilchrist col 14, lines 3-15 , col 21, lines 18-24 and lines 22 – 29, Fig 8 processing of e-mail message having a e-mail address interpreted as the identifier to locate the executable electronic object in a memory system).

Regarding claim 10. Gilchrist and Harvey teach the method of claim 8, and Gilchrist further teaches wherein: the programmer input further comprises a built-in second function of the programming language that is configured to, when executed, store electronic objects in a memory system corresponding to the one or more computers (Gilchrist col 14, lines 3-15, col 17, lines 63 -66 Figures 8 and 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as parameters available to a user-defined second function that is defined by the programmer input); and 
evaluating the programmer input comprises: in response to evaluating the built-in second function in the programmer input, storing the executable electronic object in the memory system (Gilchrist col 27, lines 47 – 45 and col 33 line 15-25 receive by computer server as shown Fig 30 , a input text string interpreted as built-in second 
generating the identifier, the identifier indicating a location of the electronic
object in the memory system (Gilchrist col 13, lines 55 -60 Fig 8 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object containing logically segmented storage locations interpreted as the identifier indicating a location of the electronic object in the memory system).

Regarding claim 11. Gilchrist and Harvey teach the method of claim 10, and Gilchrist further teaches wherein:
the built-in first function is an argument of the built-in second function within the programmer input (Gilchrist col 27, lines 47 – 45 and col 33 line 15-25 receive by computer server as shown Fig 30 , a input text string interpreted built-in first function is an argument of the built-in second function within the programmer input).

Regarding claim 12. Gilchrist and Harvey teach the method of claim 1, and Gilchrist further teaches wherein:
the programmer input further comprises a built-in second function of the programming language that is configured to, when executed, generate an application programming interface (API) (Gilchrist col 13, lines 53-67 , Application programming interface );
evaluating the programmer input comprises:
in response to evaluating the built-in second function in the programmer input

generating an API that applies the executable electronic object(Gilchrist col 13, lines 53-67 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted generating an API that applies the executable electronic object); and
executing the executable electronic object in connection with the one or more electronic messages comprises executing the executable electronic object in response to receiving, via the API, i) the one or more electronic messages (Gilchrist col 13, lines 53-67 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted executing the executable electronic object in response to receiving, via the API).

Regarding claim 13. Gilchrist and Harvey teach the method of claim 12, and Gilchrist further teaches wherein:
the built-in first function is an argument of the built-in second function within the programmer input (Gilchrist col 27, lines 47 – 45 and col 33 line 15-25 receive by computer server as shown Fig 30 , a input text string interpreted built-in first function is an argument of the built-in second function within the programmer input).

Regarding claim 14. Gilchrist teaches one or more tangible, non-transitory computer readable media storing machine readable instruction that, when executed by one or more processors, cause the one or more processors (Gilchrist col 14, lines 3-15 , Fig 8 ) to: 
receive programmer input in a programming language( Gilchrist col 17, lines 11-12 and col 27, lines 47 - 45, receive by computer server as shown in Fig 8 , a input text string interpreted as programmer input in C++ programming language), the programmer input defining a behavior of an executable electronic object, the programmer input ( Gilchrist col 12, lines 2-10 and col 17 lines 61 -64 input string in programming defined by behavior of object), including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages and to make the parameters available to a user-defined second function that is defined by the programmer input(Gilchrist col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as parameters available to a user-defined second function that is defined by the programmer input);
 evaluate the programmer input, including generating the executable electronic object according to the programmer input(Gilchrist col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as executable electronic object according to the programmer input).
Gilchrist does not teach execute the executable electronic object in connection with one or more electronic messages, including: identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function, and executing the user-defined second function with the plurality of parameters.
execute the executable electronic object in connection with one or more electronic messages( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), including: 
identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1), and executing the user-defined second function with the plurality of parameters( Harvey col 8, lines 4-10 , col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message with name, address, personal information, and other creator information, interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as executing the user-defined second function with the plurality of parameters shown in Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to 

Regarding claim 15. Gilchrist and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, wherein: the programming language defines keywords for the built-in first function, the keywords corresponding to respective parameters associated with electronic messages; first programmer input corresponding to the user-defined second function includes a subset of the keywords (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information with keyword , and other creator information to central controller module interpreted electronic messages; first programmer input corresponding to the user-defined second function includes a subset of the keywords);
 and the one or more tangible, non-transitory computer readable media further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to use the subset of the keywords to select a subset of the parameters to be made available to the user-defined second function (Harvey col 8, lines 2-8, col 14 lines 10 - 16 , col 14, lines 3-15 , Fig 8 and col 25 lines 39 - 41 e-mail message creator information with keyword , interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as parameters to be made available to the user-defined second function).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 


Regarding claim 16. Gilchrist and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, f and Gilchrist further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors (Gilchrist col 14, lines 3-15 , Fig 8 )
to:
receive an indicator of an individual electronic message (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1);
invoke the executable object in connection with the individual electronic message; and
identify the plurality of parameters in the individual electronic message ( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages).

Regarding claim 17. Gilchrist and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, and Gilchrist further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors (Gilchrist col 14, lines 3-15 , Fig 8 ) to:
receive an indicator of a file that includes a plurality of electronic messages (Gilchrist col 14, lines 3-15 , col 21, lines 18-24 and lines 22 – 29, Fig 8 processing of e-mail message having a e-mail address interpreted as the identifier to locate the executable electronic object in a memory system);
invoke the executable object in connection with the plurality of electronic messages( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages); and
identify the plurality of parameters in the plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).

Regarding claim 18. Gilchrist and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, and Gilchrist further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors(Gilchrist col 14, lines 3-15 , Fig 8 ) to:
generate an identifier corresponding to the electronic object(Gilchrist col 13, lines 53-67 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted generating an API that applies the executable electronic object);
receive a particular electronic message that includes the identifier (Gilchrist col 21, lines 18-24 and lines 22 - 29 processing of e-mail message having a e-mail address interpreted , identify parameters associated with electronic messages); 
and
execute the executable electronic object in connection with receiving the particular electronic message and in response to determining the particular electronic message includes the identifier(Gilchrist col 17, lines 63 -66 Fig 13 col 21, lines 18-24 and lines 22 - 29 processing of e-mail message having a e-mail address which create a object in a creator list to create an instance of a Message object interpreted as electronic message and in response to determining the particular electronic message includes the identifier).

Regarding claim 19. Gilchrist and Harvey teach the one or more tangible, non-transitory computer readable media of claim 18, and Gilchrist further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors (Gilchrist col 14, lines 3-15 , Fig 8 ) to:
use the identifier to locate the executable electronic object in a memory system(Gilchrist col 13, lines 55 -60 Fig 8 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object 

Regarding claim 20. Gilchrist and Harvey teach the one or more tangible, non-transitory computer readable media of claim 18, and Gilchrist further teaches wherein:
the programmer input further comprises a built-in second function of the programming language that is configured to, when executed, store electronic objects on in a memory system corresponding to the one or more computers (Gilchrist col 14, lines 3-15, col 17, lines 63 -66 Figures 8 and 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as parameters available to a user-defined second function that is defined by the programmer input); and
the one or more tangible, non-transitory computer readable media further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors (Gilchrist col 14, lines 3-15 , Fig 8 ) to:
in response to evaluating the built-in second function in the programmer input, store the executable electronic object in the memory system, and generate the identifier, the identifier indicating a location of the electronic object in the memory system(Gilchrist col 13, lines 55 -60 Fig 8 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object containing logically segmented storage locations interpreted as the identifier indicating a location of the electronic object in the memory system).

Regarding claim 21. Gilchrist and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, and Gilchrist further teaches wherein:
the programmer input further comprises a built-in second function of the programming language that is configured to, when executed, generate an application programming interface (API) (Gilchrist col 13, lines 53-67 , col 14, lines 3-15, col 17, lines 63 -66 Figures 8 and 13 input a string which create a object in a creator list to create an instance of a Message object, Application programming interface ); and
the one or more tangible, non-transitory computer readable media further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to: in response to evaluating the built-in second function in the programmer input ( Gilchrist col 17, lines 11-12 and col 27, lines 47 - 45, receive by computer server as shown in Fig 8 , a input text string interpreted built-in second function in the programmer input);
generate an API that applies the executable electronic object (Gilchrist col 13, lines 53-67 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted generating an API that applies the executable electronic object),
 and execute the executable electronic object in response to receiving, via the API, i) the one or more electronic messages (Gilchrist col 13, lines 53-67 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted executing the executable electronic object in response to receiving, via the API).

Regarding claim 22. Gilchrist teaches a system, comprising: one or more processors( Gilchrist Fig 8 ); and one or more memory devices coupled to the one or more processors, the one or more memory devices storing machine readable instructions that, when executed by the one or more processors, cause the one or more processors (Gilchrist col 14, lines 3-15 , Fig 8 )to:
 receive programmer input in a programming language, the programmer input defining a behavior of an executable electronic object( Gilchrist col 17, lines 11-12 and col 27, lines 47 - 45, receive by computer server as shown in Fig 8 , a input text string interpreted as programmer input in C++ programming language), the programmer input including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages (Gilchrist col 21, lines 18-24 and lines 22 - 29 processing of e-mail message having a e-mail address interpreted , identify parameters associated with electronic messages); and to make the parameters available to a user- defined second function that is defined by the programmer input, evaluate the programmer input(Gilchrist col 21, lines 18-24 and lines 22 - 29 processing of e-mail message having a e-mail address interpreted , identify parameters associated with electronic messages); and 
generating the executable electronic object according to the programmer input(Gilchrist col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as executable electronic object according to the programmer input).

However, Harvey teaches execute the executable electronic object in connection with one or more electronic messages, including: identifying a plurality of parameters in the one or more electronic messages( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages); 
making the plurality of parameters available to the user-defined second function(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1),and
executing the user-defined second function with the plurality of parameters( Harvey col 8, lines 4-10 , col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message with name, address, personal information, and other creator information, interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as executing the user-defined second function with the plurality of parameters shown in Fig 6).

Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 23. Gilchrist and Harvey teach the system of claim 22, and Harvey further teaches wherein:
the programming language defines keywords for the built-in first function (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, as input corresponding to the user-defined second function includes a subset of the keywords interpreted as keywords corresponding to respective parameters associated with electronic messages), the keywords corresponding to respective parameters associated with electronic messages, first programmer input corresponding to the user-defined second function includes a subset of the keywords (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information with keyword , and other creator information to central controller module interpreted electronic message interpreted as first programmer input corresponding to the user-defined second function includes a subset of the keywords); and
the one or more memory devices further store machine readable instructions that, when executed by the one or more processors, cause the one or more processors to use the subset of the keywords to select a subset of the parameters to be made available to the user-defined second function(Harvey col 8, lines 2-8, col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message creator information with keyword , interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as parameters to be made available to the user-defined second function).
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 24. Gilchrist and Harvey teach the system of claim 22, and Harvey further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
receive an indicator of an individual electronic message(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1);
invoke the executable object in connection with the individual electronic message( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages); and
identify the plurality of parameters in the individual electronic message(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 25. Gilchrist and Harvey teach the system of claim 22, and Harvey further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
receive an indicator of a file that includes a plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1);
invoke the executable object in connection with the plurality of electronic messages( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as invoke executable electronic object in connection with one or more electronic messages).; and
identify the plurality of parameters in the plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).

Regarding claim 26. Gilchrist and Harvey teach the system of claim 22, and Harvey further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
generate an identifier corresponding to the electronic object (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, 
receive a particular electronic message that includes the identifier (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted an indicator of a file that includes a plurality of electronic messages);and
execute the executable electronic object in connection with receiving the particular electronic message ( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), and in response to determining the particular electronic message includes the identifier (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gilchrist by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 27. Gilchrist and Harvey teach the system of claim 26, and Gilchrist further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to: use the identifier to locate the executable electronic object in the one or more memory devices (Gilchrist col 13, lines 55 -60 Fig 8 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object containing logically segmented storage locations interpreted as use the identifier to locate the executable electronic object in the one or more memory devices ).

Regarding claim 28. Gilchrist and Harvey teach the system of claim 26, and Gilchrist further teaches wherein:
the programmer input further comprises a built-in second function of the programming language that is configured to, when executed, store electronic objects in the one or more memory devices( Gilchrist col 17, lines 11-12 and col 27, lines 47 - 45, receive by computer server as shown in Fig 8 , a input text string interpreted as programmer input in C++ programming language); and
the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
in response to evaluating the built-in second function in the programmer input, store the executable electronic object in the one or more memory devices( Gilchrist col 17, lines 11-12 and col 27, lines 47 - 45, receive by computer server as generate the identifier, the identifier indicating a location of the electronic object in the one or more memory devices(Gilchrist col 13, lines 55 -60 Fig 8 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object containing logically segmented storage locations interpreted as the identifier indicating a location of the electronic object in the memory system).

Regarding claim 29. Gilchrist and Harvey teach the system of claim 22, and Gilchrist further teaches wherein: the programmer input further comprises a built-in second function of the programming language that is configured to, when executed, generate an application programming interface (API) (Gilchrist col 13, lines 53-67 , col 27, lines 47 – 45 and col 33 line 15-25 receive by computer server as shown Fig 30 , a input text string with Application programming interface interpreted as a built-in second function of the programming language that is configured to, when executed);
 the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors(Gilchrist col 14, lines 3-15 , Fig 8 ) to: 
in response to evaluating the built-in second function in the programmer input, generate an API that applies the executable electronic object(Gilchrist col 13, lines 53-67 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted generating an API that applies the executable electronic object), and 
execute the executable electronic object in response to receiving, via the API,
 i) the one or more electronic messages(Gilchrist col 13, lines 53-67 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object interpreted executing the executable electronic object in response to receiving, via the API).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455